ACCEPTED
                                                                                02-18-00145-CV
                                                                     SECOND COURT OF APPEALS
                                                                           FORT WORTH, TEXAS
                                                                              5/25/2018 4:13 PM
                                                                                 DEBRA SPISAK
                                                                                         CLERK


                 CASE NO. 02-18-00145-CV
                                                                FILED IN
                   In the Court of Appeals for           2nd COURT OF APPEALS
                                                          FORT WORTH, TEXAS
                  the Second District of Texas           5/25/2018 4:13:11 PM

                          at Fort Worth                       DEBRA SPISAK
                                                                 Clerk

                     *****************************
   HALTOM CITY ECONOMIC DEVELOPMENT CORPORATION,
                                   Appellant,
                         v.

KENT FLYNN, d/b/a FLYNN & COMPANY AND d/b/a SFC SERVICES,
                                                      Appellee.
                   *****************************
           Interlocutory appeal from Cause No. 153-276438-15
      in the 153rd Judicial District Court of Tarrant County, Texas
             the Honorable Susan Heygood McCoy Presiding
                   *****************************
MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
                   *****************************
                               Respectfully submitted,
                               Fredrick “Fritz” Quast
                               Texas Bar No. 24032974
                               fquast@toase.com
                               Wayne K. Olson
                               Texas Bar No. 15276900
                               wolson@toase.com
                               Drew A. Larkin
                               Texas Bar No. 24060131
                               dlarkin@toase.com
                               Taylor, Olson, Adkins, Sralla & Elam, L.L.P.
                               6000 Western Place, Suite 200
                               Fort Worth, Texas 76107-4654
                               Telephone: (817) 332-2580
                               Fax: (817) 332-4740
                               ATTORNEYS FOR APPELLANT,
                               HALTOM CITY ECONOMIC
                               DEVELOPMENT CORPORATION
                       CASE NO. 02-18-00145-CV
                         In the Court of Appeals for
                        the Second District of Texas
                                at Fort Worth
                            *****************************
      HALTOM CITY ECONOMIC DEVELOPMENT CORPORATION,
                                      Appellant,
                            v.

    KENT FLYNN, d/b/a FLYNN & COMPANY AND d/b/a SFC SERVICES,
                                               Appellee.
                    *****************************
    MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
                    *****************************

TO THE HONORABLE JUSTICES OF THE SECOND COURT OF APPEALS:

       Appellant Haltom City Economic Development Corporation (HCEDC) files

this first unopposed Motion for Extension of Time to File Appellant’s Brief.

HCEDC will show the Court as follows:

                                          1. Facts

       This is an interlocutory appeal from an order signed April 11, 2018.

HCEDC filed a notice of appeal and a clerk’s record request on April 30, 2018, and

May 1, 2018, respectively.1 HCEDC did not request a reporter’s record. On May

11, 2018, the court reporter asked by email if the undersigned required a reporter’s


1
 The appellate record was due ten days after the date the notice of appeal was filed, or May 10,
2018. Tex. R. App. P. 35.1(b).

                                               2
record, and the undersigned responded none would be needed. The same day

Appellee filed a request for a reporter’s record of the hearing on the plea to the

jurisdiction held March 22, 2018. Just today, the undersigned discovered that the

reporter’s record has not been filed with the court of appeals and is not available

via the attorney portal. Communications with opposing counsel and the court

reporter today indicate: (1) the requested reporter’s record has been prepared; but

(2) the reporter’s record has not been filed with this Court because the request by

Appellee was filed after the due date for the appellate record; and (3) counsel for

Appellee still desire to have the reporter’s record as part of the appellate record in

this case.

                           2. The Extension Requested

       Appellant’s brief is currently due on Tuesday, May 29, 2018. HCEDC

seeks an extension of this deadline for thirty (30) days, until and including

Thursday, June 28, 2018.

                            3. Grounds for Extension

       A reasonable explanation and good cause for the need for more time to file

the brief exists because, as explained above, Appellee’s counsel still desires to

have the reporter’s record included in the appellate record, and intends to rely on

that transcript in Appellee’s brief. The undersigned prefers to have access to and

review this transcript before filing HCEDC’s principal brief. Appellee does not


                                          3
oppose the requested thirty (30) day extension. This should allow sufficient time

for the reporter’s record to be filed and reviewed by the undersigned counsel.2

Finally, this is the first motion for extension of time sought by HCEDC. The

extension is not sought for purposes of delay, but so that justice may be done.

                                  4. Verification

      Verification of this motion is not required pursuant to Rule 10.2 of the Texas

Rules of Appellate Procedure because the facts in support of this motion are either

within the appellate record, or are within the personal knowledge of the

undersigned counsel. Tex. R. App. P. 10.2.

                            REQUEST FOR RELIEF

      For the reasons stated, HCEDC requests this Court grant the requested

extension of time. HCEDC seeks an extension of time to file Appellant’s brief for

a period of thirty (30) days, until and including Thursday, June 28, 2018.




2
  HCEDC will not oppose any reasonable motion or other extension needed to have the
reporter’s record filed with this Court.

                                         4
Respectfully submitted,

/s/ Fredrick “Fritz” Quast
Fredrick “Fritz” Quast
Texas Bar No. 24032974
fquast@toase.com
Wayne K. Olson
Texas Bar No. 15276900
wolson@toase.com
Drew A. Larkin
Texas Bar No. 24060131
dlarkin@toase.com
Taylor, Olson, Adkins, Sralla &
       Elam, L.L.P.
6000 Western Place, Suite 200
Fort Worth, Texas 76107-4654
Telephone: (817) 332-2580
Fax: (817) 332-4740

ATTORNEYS FOR APPELLANT,
HALTOM CITY ECONOMIC
DEVELOPMENT CORPORATION




  5
                        CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing brief was served through the
electronic filing manager or email pursuant to Rule 9.5(b) on May 25, 2018, to the
following counsel:

Attorneys for Appellee:
Stephen Tatum
statum@canteyhanger.com
David Fielding
dfielding@canteyhanger.com
Christopher A. Brown
cbrown@canteyhanger.com
Cantey Hanger LLP
Cantey Hanger Plaza
600 West 6th Street, Suite 300
Fort Worth, Texas 76102-3685
                                                  /s/ Fredrick “Fritz” Quast
                                                  Fredrick “Fritz” Quast


                     CERTIFICATE OF CONFERENCE

      A conference was held on the merits of this motion on May 25, 2018,
between counsel for Appellee, Mr. David Fielding., and the undersigned counsel
for Appellant. This motion is unopposed.

                                                  /s/ Fredrick “Fritz” Quast
                                                  Fredrick “Fritz” Quast


                     CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9.4(3) of the Texas Rules of Appellate Procedure, the
undersigned authority hereby certifies that according to the word processing
software used to prepare this filing, the word count of this document is 463.

                                                  /s/ Fredrick “Fritz” Quast
                                                  Fredrick “Fritz” Quast


                                        6